Title: From George Washington to Jonathan Trumbull, Sr., 22 April 1776
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
New York April 22d 1776

When I had the honor of seeing you at Norwich you gave me some encouragements to hope you would spare me a number of Arms, which you said were then repairing—The great deficiency of Arms in the Regiments raised in this Province and the Jerseys (some being totally unprovided) obliges me to request the favor of you to forward all that are finished to me by the first convenient opportunity—I am extremely sorry to trouble you so often with requisitions, but I doubt not you will readily

excuse me when you consider that the good of the Service makes it necessary. I am most respectfully Sir Your obedient humble Servant

G. Washington

